 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      KIMMEL, CARTER, ROMAN, PELTZ,
      & O'NEILL, P.A., on behalf of itself and
 8
      all others similarly situated,
 9                          Plaintiff,
                                                         C19-741 TSZ
10        v.
                                                         MINUTE ORDER
11    COSTCO WHOLESALE
      CORPORATION and the COSTCO
12    EMPLOYEE BENEFITS PROGRAM,
13                          Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:

16    BENCH TRIAL DATE                                              October 13, 2020
17    Length of Trial                                               2 days

18    Discovery on class certification issues completed by          September 23, 2019

19    Any motions related to class certification must be filed by   November 21, 2019

      Deadline for joining additional parties                       January 16, 2020
20
      Any motions for leave to amend pleadings filed by             January 16, 2020
21
      Disclosure of expert testimony under FRCP 26(a)(2)            February 4, 2020
22

23

     MINUTE ORDER - 1
 1
       All motions related to discovery must be filed by               February 20, 2020
 2
       All remaining discovery completed by                            March 19, 2020
 3     All dispositive motions must be filed by                        May 14, 2020
              and noted on the motion calendar no later
 4            than the fourth Friday thereafter (see LCR 7(d))
 5     All motions related to expert witnesses (e.g., Daubert
       motion) must be filed by                                        May 21, 2020
 6           and noted on the motion calendar no later
             than the third Friday thereafter (see LCR 7(d))
 7
       All motions in limine must be filed by                          August 27, 2020
 8           and noted for the third Friday thereafter; responses
             shall be due on the noting date; no reply shall be
 9           filed unless requested by the Court

10     Agreed Pretrial Order due 1                                     September 25, 2020

11     Trial briefs, proposed voir dire questions, and                 September 25, 2020
       proposed jury instructions due
12     Pretrial conference to be held at 1:30 p.m. on                  October 2, 2020
13         These dates are set at the direction of the Court after reviewing the joint status

14 report and discovery plan submitted by the parties. All other dates are specified in the

15 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

16 not by agreement of counsel or the parties. The Court will alter these dates only upon

17 good cause shown: failure to complete discovery within the time allowed is not

18 recognized as good cause.

19

20

21         1
           The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a
   Word compatible file to an e-mail sent to the following address:
22 ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
 1         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 2 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 3 the format required by LCR 16.1, except as ordered below.

 4         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

 5 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

 6 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

 7 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

 8 blank, but the parties shall indicate the status of an exhibit’s authenticity and

 9 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

10 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

11 may use it.

12         The original and one copy of the trial exhibits are to be delivered to the courtroom

13 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

14 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

15 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

16 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

17 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

18 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

19 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

20 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

21 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

22 the number 400.

23

     MINUTE ORDER - 3
 1         Counsel must be prepared to begin trial on the date scheduled, but it should be

 2 understood that the trial may have to await the completion of other cases.

 3         Should this case settle, counsel shall notify Karen Dews at 206-370-8830 as soon

 4 as possible.

 5
           The Clerk is directed to send a copy of this Minute Order to all counsel of record.
 6

 7         Dated this 20th day of August, 2019.

 8                                                   William M. McCool
                                                     Clerk
 9
                                                     s/Karen Dews
10                                                   Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 4
